Exhibit December 30, 2009 Dear Don: This letter will summarize our agreement regarding your continued employment as Chairman and Chief Executive Officer of Massey Energy Company, through December31, 2011.Your current employment agreement will expire December31, 2009.I am very pleased that you will continue your leadership of Massey and look forward to the productive years ahead. The specifics of your compensation package are included on AppendixA to this letter.In addition, you generally will continue to participate in the employee benefit plans and arrangements (e.g., the Massey Energy Retirement Plan, the Coal Company Salary Deferral and Profit Sharing Plan, the welfare benefit programs and the nonqualified or supplemental benefit programs) and be entitled to receive the perquisites provided to you in keeping with past practice, including, but not limited to, use of the Company’s airplanes. If you have any questions regarding the terms and conditions of AppendixA, please do not hesitate to call me.If the offer details are acceptable, please acknowledge by signing and dating one copy of this letter and returning it to me. Sincerely, /s/ Robert H.
